Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	  Applicant's submission filed on 2/3/2022 has been entered. Claim(s) 1-19 is/are pending in the application.

Claim Objections
Claim 1 is objected to because of the following informalities: The limitation, “installing an autonomous infrastructure module into the operating system (OS) of each storage system of the set of storage systems: is objected to because there could be multiple operating systems therefore “the operating system” is confusing with regards to antecedent basis.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-11, 13-17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levin (U.S. Patent App Pub 20120174097) in view of Gupta (U.S Patent App Pub 20200328978).

	Regarding claim 1,
(See paragraphs 19, 43,  Levin)
installing an autonomous infrastructure module into the operating system (OS) of each storage system of the set of storage systems; (See paragraphs 47-49, figure 2,  Levin teaches installing a monitoring module on a os system on the vm aka shared storage systems)
monitoring OS operations on shared global memory, by each respective autonomous infrastructure module on each respective storage system, to determine feature usage information of the storage system from the OS operations on the shared global memory of the storage system. (See paragraphs 19, 43, 46, Levin teaches  monitoring OS memory with an module/agent to determine resource usage)
Levin does not explicitly teach but Gupta teaches aggregating, by each autonomous infrastructure module, the determined feature usage information of the respective storage system; (See paragraphs 39-40, 78, Gupta teaches agents aggregating metrics pass the metrics for display in a metric browser which is an aggregation of different agents metrics collected)
forwarding, by each autonomous infrastructure module, a respective field telemetry report with the aggregated feature usage information; and (See paragraphs 39-40, 78, Gupta teaches agents pass/forwarding the metrics for display to the controller in a metric browser which is an aggregation of different agents metrics collected)
(See paragraphs 39-40, 78,  Gupta teaches agents sending the collected data to the virtualization system with controller (analytics engineer) creating visualization of the consolidated reports )
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Gupta with Levin because both deal with monitoring components of a storage. The advantage of incorporating the above limitation(s) of Gupta into Levin is that Gupta teaches once the process maps the particular policy trigger from the one or more application-based policies to one or more corresponding network-based policies, then the process can instruct a network controller to apply the one or more corresponding network-based policies to the network address associated with the application, causing the network controller to configure a computer network to manage network traffic associated with the network address according to the one or more corresponding network-based policies, therefore making the overall system more robust and efficient. (See paragraphs [0003] - [0005], Gupta)

	Regarding claim 2,
Levin and Gupta teach the method of claim 1.
Gupta further teaches wherein each autonomous infrastructure module includes a global memory interface, and wherein the feature usage information is determined from operations on a shared global memory by the operating system of the respective (See paragraphs 77-79, Gupta teaches agents have other agents using the same set of shared resources to collect metrics) See motivation to combine for claim 1.

	Regarding claim 3,
Levin and Gupta teach the method of claim 1.
Gupta further teaches wherein the autonomous infrastructure module includes an API (Application Programming Interface) configured to enable metrics to be defined to cause the autonomous infrastructure module to identify and collect information about operations on shared global memory by the operating system. (See paragraphs 68, 70, 117, Gupta teaches api configured to enable agents to access metrics and collect information on a shared network system) See motivation to combine for claim 1.

	Regarding claim 4,
Levin and Gupta teach the method of claim 3.
Gupta further teaches wherein one of the defined metrics is active data movement, and wherein the autonomous interface module includes an active data movement module(See paragraphs 39-40, 78,  Gupta teaches agents actively sending the collected data to the virtualization system with controller (analytics engineer) creating visualization of the consolidated reports ) See motivation to combine for claim 1.

	Regarding claim 5,

Gupta further teaches wherein the step of aggregating comprises monitoring, by a set of aggregation modules of the autonomous infrastructure module, aspects of telemetry data processed through a global memory and related to the features of interest. (See paragraphs 77-79, Gupta teaches agents have other agents using the same set of shared resources to collect metrics) See motivation to combine for claim 1.

	Regarding claim 7,
Levin and Gupta teach the method of claim 5.
Gupta further teaches wherein a first of the set of aggregation modules of the autonomous infrastructure module is an active data movement aggregation module configured to monitor for and aggregate operations of the storage system that are associated with active movement of data by the storage system. (See paragraphs 39-40, 78, Gupta teaches agents aggregating metrics pass the metrics for display in a metric browser which is an aggregation of different agents metrics collected) See motivation to combine for claim 1.

	Regarding claim 8,
Levin and Gupta teach the method of claim 7.
Gupta further teaches wherein active movement of data by the storage system comprises movement of data in connection with creation of snapshot point in time copies of data or mirroring of data between storage systems.  (See paragraphs 60, 65, Gupta teaches a snapshop of the movement of date of a given time and graphed) See motivation to combine for claim 1.

	Regarding claim 9,
Levin and Gupta teach the method of claim 5.
Gupta further teaches wherein a first of the set of aggregation modules of the autonomous infrastructure module is a load balancing module configured to monitor for and aggregate operations of the storage system associated with load balancing operations of the storage system between storage engines, storage arrays, CPUs, and other physical components of the storage system. (See paragraphs  38, 62, 71, Gupta teaches load balancing monitoring the metrics which include cpu , storage metrics and other metrics of the system) See motivation to combine for claim 1.

	Regarding claim 10,
Levin and Gupta teach the method of claim 5.
Gupta further teaches wherein a first of the set of aggregation modules of the autonomous infrastructure module is a QOS (Quality of Service) throttling aggregation module configured to monitor for and aggregate operations of the storage system associated with QOS throttling. (See paragraphs 122, 10, 130, Gupta teaches agents collecting data including different QOS standards (aka throttling qos)) See motivation to combine for claim 1.

Regarding claim 11,

Gupta further teaches wherein a first of the set of aggregation modules of the autonomous infrastructure module is a federated storage tiering module configured to monitor for and aggregate operations of the storage system associated with movement of data between tiers of storage in a tiered storage system. (See paragraphs 34, 49, Gupta teaches the agents monitoring data in a tiered system) See motivation to combine for claim 1.

	Regarding claim 13,
Levin and Gupta teach the method of claim 5.
Gupta further teaches wherein a first of the set of aggregation modules of the autonomous infrastructure module is a disk health modeling module configured to monitor for and aggregate operations of the storage system associated with disk health parameters.(See paragraph 58-60, Gupta teaches setting event triggers for disk health monitoring by the agents and tracking parameters including transaction rate and load time)) See motivation to combine for claim 1.

	Regarding claim 14,
Levin and Gupta teach the method of claim 1.
Gupta further teaches wherein the field telemetry report with the aggregated feature usage information contains a summary of the telemetry data on the respective storage system related to the features of interest without requiring the actual telemetry data to be transmitted outside the storage system. (See paragraphs 77, 85, Gupta teaches metric summaries and consolidation by the agent before any transfer outside the server storage area) See motivation to combine for claim 1.

	Regarding claim 15,
Levin and Gupta teach the method of claim 1.
Gupta further teaches further comprising the steps of parsing received field telemetry reports by a data injestor and loading the parsed field telemetry reports by the data injestor to a database.(See paragraphs 34, 39, Gupta teaches each agent collecting a single part of the data aka parsed data and then passing them into the controller for analysis and display) See motivation to combine for claim 1.

	Regarding claim 16,
Levin and Gupta teach the method of claim 15.
Gupta further teaches wherein the step of wherein the step of consolidating, by an analytics engine, comprises accessing multiple parsed field telemetry reports from the database. (See paragraphs 36, 38, Gupta teaches the controller collecting different metric consolidated date from the agents) See motivation to combine for claim 1.

	Regarding claim 17,
Levin and Gupta teach the method of claim 1.
Gupta further teaches wherein the step of consolidating, by an analytics engine, comprises accessing parsed field telemetry reports of multiple file types. (See paragraphs 38, 39, 103, Gupta teaches the agents collect data of different types that are ultimately sent to the controller) See motivation to combine for claim 1.

	Regarding claim 19,
Levin and Gupta teach the method of claim 17.
Gupta further teaches wherein the step of consolidating, by an analytics engine, further comprises accessing data directly from one of the storage systems.(See paragraphs 36, 88, fig 4, Gupta teaches the controller directly communicating with apps servers.) See motivation to combine for claim 1.

Claims 6, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levin (U.S. Patent App Pub 20120174097) in view of Gupta (U.S Patent App Pub 20200328978) in view of Jones (U.S. Patent Application Publication 20140372513).

	Regarding claim 6,
Levin and Gupta teach the method of claim 5.
Levin and Gupta do not explicitly teach but Jones teaches wherein aggregation modules are machine learning models trained to look for particular patterns in the telemetry data associated with the features of interest. (See paragraphs 170-171, Jones teaches machine learning for the agents)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Jones with Levin and Gupta because both deal with both deal with data collection. The advantage of (See paragraphs [0006] - [0007], Jones)

	Regarding claim 12,
Levin and Gupta teach the method of claim 5.
Levin and Gupta do not explicitly teach but Jones teaches wherein a first of the set of aggregation modules of the autonomous infrastructure module is a compression module configured to monitor for and aggregate operations of the storage system associated with use of compression in connection with storage operations. (See paragraphs 184-185, claim 20, Jones compressing the data before sending packets)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Jones with Levin and Gupta because both deal with both deal with data collection. The advantage of incorporating the above limitation(s) of Jones into Levin and Gupta is that Jones teaches the machine learning compiler module determines a minimum effective set of features for use in machine learning ensemble, so that generation and use of the machine learning ensemble are effective and efficient, therefore making the overall system more robust and efficient. (See paragraphs [0006] - [0007], Jones)

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levin (U.S. Patent App Pub 20120174097) in view of Gupta (U.S Patent App Pub 20200328978) in view of Jaster (U.S. Patent 8494894).

Regarding claim 18,
Levin and Gupta teach method of claim 17.
Levin and Gupta do not explicitly teach but Jaster teaches wherein the multiple file types include CSV (Comma Separated Value) files, SQLite bin data from a SQLite database, and Postgres files from a PostgresSQL database. (Column 7 lines 14-45, Jaster teaches csv SQLite and PostgreSQL files)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Jaster with Levin and Gupta because both deal with both deal with data collection. The advantage of incorporating the above limitation(s) of Jaster into Levin and Gupta is that Jaster teaches the system provides valid unifying ontology to organize business intelligence and innovation assessments for business information and innovation management in an effective manner, therefore making the overall system more robust and efficient. (See paragraphs [0004] - [0006], Jaster)

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and located in the PTO-892 form. 
1. Dean, U.S. Patent 8484351, a method of accessing data includes storing a table that includes a plurality of tablets corresponding to distinct non-overlapping table portions. Respective pluralities of tablet access objects and application objects are stored in a plurality of servers. A distinct application object and distinct tablet are associated with each tablet access object. Each application object corresponds to a distinct instantiation of an application associated with the table. The tablet access objects and associated application objects are redistributed among the servers in accordance with a first load-balancing criterion. A first request directed to a respective tablet is received from a client. In response, the tablet access object associated with the respective tablet is used to perform a data access operation on the respective tablet, and the application object associated with the respective tablet is used to perform an additional computational operation to produce a result to be returned to the client.
2. Liu, U.S Patent App Pub 20160103970, the method (420) involves storing a table data structure in a file system. Multiple table access objects and multiple application objects are stored in multiple servers. The table access objects and application objects are re-distributed in accordance with load-balancing criterion. One or more servers that store application objects associated with identified multiple tables are identified. The application objects and tablet access objects associated with identified multiple tables are used to execute specific request.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINOS DONABED whose telephone number is (571)272-8757.  The examiner can normally be reached on Monday - Friday 8:00pm - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NINOS DONABED/Primary Examiner, Art Unit 2444